Contracts; exhaustion of administrative remedies. — Plaintiff’s contract with the Department of Labor was terminated for default on January 18, 1970. On March 5,1970 plaintiff filed an administrative appeal under the provisions of the Disputes clause of the contract. Defendant has moved to dismiss without prejudice plaintiff’s petition filed April 1, 1970 in this court as premature since plaintiff’s administra*956tive remedies have not been exhausted. Upon consideration of the motion, without oral argument, on the basis of the order entered by this court on February 19, 1970 in Western Elec. Co. v. United States, Ct. Cl. No. 434-66, and the decision of this court in Zidell v. United States, ante at 331, on June 16, 1970, the court granted defendant’s motion and dismissed plaintiff’s petition without prejudice.